DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/817,510 filed 03/12/2020.

Information Disclosure Statement
The information disclosure statement filed 03/12/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An inductor comprising: a base body containing magnetic powder; and a metal body including first and second metal units, the first metal unit passing through inside the base body, the second metal unit being continuously provided from both ends of the first metal unit and protruding from the base body to outside, wherein the second metal unit defines an outer electrode, and in a cross section cut along a direction substantially perpendicular to a longitudinal direction of the first metal unit, a length of external shape lines of a sectional configuration of the first metal unit is about 1000 µm to 1800 µm, and an area surrounded by the external shape lines is about 40000 µm² to 112500 µm².
          Therefore, claim 1 and its dependent claims 3-7, 10, 13, 17, 19 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 2 with the allowable feature being; An inductor comprising: a base body containing magnetic powder; and a metal body including first and second metal units, the first metal unit passing through inside the base body, the second metal unit being continuously provided from both ends of the first metal unit and protruding from the base body to outside, wherein the second metal unit defines an outer electrode, and in a cross section cut along a direction substantially perpendicular to a longitudinal direction of the first metal unit, an entire length of skin lines corresponding to a skin of a conductor constituting the first metal unit is longer than an entire length of external shape lines of the first metal unit by about 4% or greater.
          Therefore, claim 2 and its dependent claims 8, 9, 11, 12, 14-16, 18, 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847